Exhibit 10.1
AMENDMENT NO. 1 TO
TENAX THERAPEUTICS, INC.
2016 STOCK INCENTIVE PLAN
 
This Amendment No. 1 (the “Amendment”) to the Tenax Therapeutics, Inc. 2016
Stock Incentive Plan (the “Plan”) to increase the number of shares of common
stock issuable under the Plan is made on April 18, 2019, effective as of the
time provided below.
 
WHEREAS, Tenax Therapeutics, Inc. (the “Company”) has heretofore adopted the
Plan;
 
WHEREAS, as a result of the February 23, 2018 reverse stock split, the number of
shares of the Company’s common stock issuable under the Plan was reduced from
3,000,000 to 150,000; and
 
WHEREAS, the Board of Directors of the Company has approved the Amendment
contingent upon the approval of the Amendment by the stockholders of the
Company.
 
NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Section 17.1 of the Plan, the
Plan is hereby amended as follows, effective as of such time as the Amendment is
approved by the stockholders of the Company:
 
Section 4.1 of the Plan is amended by replacing “three million (3,000,000)
Shares” with seven hundred fifty thousand (750,000) Shares.”
 
Except as expressly amended hereby, all provisions of the Plan shall remain
unamended and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms.
 
The Amendment shall have no effect until such time as it is approved by the
stockholders of the Company.
 
The provisions of the Amendment shall be governed by and interpreted in
accordance with the laws of the State of Delaware.
 
 
 
